8:19-cr-00396-BCB-SMB
 Case 1:20-mj-00158-LB Document
                       Doc # 5-1 1Filed:
                                     Filed02/18/20
                                           02/14/20 Page
                                                     Page1 1ofof1010- Page
                                                                      PageID
                                                                           ID #:
                                                                              # 10
                                                                                 1
8:19-cr-00396-BCB-SMB
 Case 1:20-mj-00158-LB Document
                       Doc # 5-1 1Filed:
                                     Filed02/18/20
                                           02/14/20 Page
                                                     Page2 2ofof1010- Page
                                                                      PageID
                                                                           ID #:
                                                                              # 11
                                                                                 2
8:19-cr-00396-BCB-SMB
 Case 1:20-mj-00158-LB Document
                       Doc # 5-1 1Filed:
                                     Filed02/18/20
                                           02/14/20 Page
                                                     Page3 3ofof1010- Page
                                                                      PageID
                                                                           ID #:
                                                                              # 12
                                                                                 3
8:19-cr-00396-BCB-SMB
 Case 1:20-mj-00158-LB Document
                       Doc # 5-1 1Filed:
                                     Filed02/18/20
                                           02/14/20 Page
                                                     Page4 4ofof1010- Page
                                                                      PageID
                                                                           ID #:
                                                                              # 13
                                                                                 4
8:19-cr-00396-BCB-SMB
 Case 1:20-mj-00158-LB Document
                       Doc # 5-1 1Filed:
                                     Filed02/18/20
                                           02/14/20 Page
                                                     Page5 5ofof1010- Page
                                                                      PageID
                                                                           ID #:
                                                                              # 14
                                                                                 5
8:19-cr-00396-BCB-SMB
 Case 1:20-mj-00158-LB Document
                       Doc # 5-1 1Filed:
                                     Filed02/18/20
                                           02/14/20 Page
                                                     Page6 6ofof1010- Page
                                                                      PageID
                                                                           ID #:
                                                                              # 15
                                                                                 6
8:19-cr-00396-BCB-SMB
 Case 1:20-mj-00158-LB Document
                       Doc # 5-1 1Filed:
                                     Filed02/18/20
                                           02/14/20 Page
                                                     Page7 7ofof1010- Page
                                                                      PageID
                                                                           ID #:
                                                                              # 16
                                                                                 7
8:19-cr-00396-BCB-SMB
 Case 1:20-mj-00158-LB Document
                       Doc # 5-1 1Filed:
                                     Filed02/18/20
                                           02/14/20 Page
                                                     Page8 8ofof1010- Page
                                                                      PageID
                                                                           ID #:
                                                                              # 17
                                                                                 8
8:19-cr-00396-BCB-SMB
 Case 1:20-mj-00158-LB Document
                       Doc # 5-1 1Filed:
                                     Filed02/18/20
                                           02/14/20 Page
                                                     Page9 9ofof1010- Page
                                                                      PageID
                                                                           ID #:
                                                                              # 18
                                                                                 9
8:19-cr-00396-BCB-SMB
Case 1:20-mj-00158-LB Document
                      Doc # 5-1 1 Filed:
                                    Filed02/18/20
                                          02/14/20 Page
                                                    Page10
                                                         10ofof10
                                                                10- PageID
                                                                    Page ID#:# 10
                                                                               19
